     Case 1:20-cv-00587-KD-B Document 18 Filed 03/25/21 Page 1 of 1              PageID #: 82


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

CORY W. JONES, et al.,                           )
    Plaintiffs,                                  )
                                                 )
v.                                               )
                                                 )           CIVIL ACTION: 1:20-00587-KD-B
KAY IVEY, et al.,                                )
     Defendants.                                 )

                                           JUDGMENT

       In accordance with the Order issued on this date, It is ORDERED, ADJUDGED, and DECREED

that Plaintiffs’ action is DISMISSED without prejudice to the right of each Plaintiff to file a new,

individual complaint on his own behalf.

       DONE and ORDERED this the 25th day of March 2021.

                                          /s/ Kristi K. DuBose
                                          KRISTI K. DuBOSE
                                          CHIEF UNITED STATES DISTRICT JUDGE
